Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00919-CV

                               IN THE INTEREST OF D.B.T.

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02726
                         Honorable Michael E. Mery, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. We RENDER judgment denying the Department of Family and Protective Services’
petition to terminate appellant’s parental rights. Costs of this appeal are assessed against the
Department of Family and Protective Services.

       SIGNED April 29, 2015.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice